Case: 15-31063      Document: 00513697365         Page: 1    Date Filed: 09/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 15-31063                            FILED
                                  Summary Calendar                  September 29, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO BURTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:10-CR-222-12


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Mario Burton, federal prisoner # 29633-034, appeals the denial of his 18
U.S.C. § 3582 (c)(2) motion to reduce his sentence for conspiracy to possess with
intent to distribute cocaine base and cocaine hydrochloride. He argues that
the district court gave undue weight to his being on supervised release at the
time he committed the instant offense and made an erroneous assessment of
his prison disciplinary record in choosing to deny him relief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31063    Document: 00513697365     Page: 2   Date Filed: 09/29/2016


                                 No. 15-31063

      The district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for an abuse of discretion, while the court’s
interpretation of the Sentencing Guidelines is reviewed de novo and its
findings of fact for clear error. United States v. Evans, 587 F.3d 667, 672 (5th
Cir. 2009). The parties do not dispute that Burton is eligible for a reduction
pursuant to Amendment 782. When determining whether the specific facts of
an eligible prisoner’s case warrant a reduction, the district court considers the
applicable 18 U.S.C. § 3553(a) factors, the public safety consequences of an
earlier release, and the prisoner’s post-sentencing conduct. U.S.S.G. § 1B1.10
comment. n.1(B)(i)-(iii); see United States v. Robinson, 542 F.3d 1045, 1052 (5th
Cir. 2008). The specific facts and circumstances of Burton’s case, including his
prison disciplinary record, the violent nature of his conduct while incarcerated,
and his commission of the instant offense almost immediately after his release
to supervision on a prior drug conviction all support the district court’s
determination that a sentence reduction was unwarranted. Burton has made
no showing that the district court’s decision was based on a clearly erroneous
assessment of the evidence or on issues or factors not within its scope of
discretionary powers. See United States v. Lipscomb, 299 F.3d 303, 339 (5th
Cir. 2002).
      AFFIRMED.




                                       2